internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp -plr-113981-00 date date number release date index number 368-dollar_figure legend acquiring target fund state x state y a dear this letter responds to your representative’s date request for rulings under sec_368 of the internal_revenue_code on behalf of the above-captioned taxpayers additional information was received on november and date the information submitted for consideration is summarized below acquiring is organized under the laws of state x and registered under the investment_company act of the act as a diversified open-end management investment_company acquiring has elected to be taxed as a regulated_investment_company ric under of the internal_revenue_code the code acquiring currently has outstanding four classes of voting common_stock acquiring’s present investment objective is to provide shareholders with a high level of current income and safety of principal by investing at least a of its total assets in adjustable rate securities consisting primarily of mortgage-backed and asset-backed securities issued or guaranteed by united_states government agencies however it has been proposed that acquiring’s investment objectives be amended to providing high current income and low net asset value fluctuation by investing primarily in united_states government securities target fund is organized under the laws of state y and registered under the investment_company act of the act as a diversified open-end management investment_company target fund has elected to be taxed as a regulated_investment_company ric under of the internal_revenue_code the code target fund currently has outstanding four classes of voting common_stock target fund’s investment objective is to provide shareholders with the highest possible current income consistent with the protection of capital by investing primarily in intermediate-term debt securities issued or guaranteed by the united_states government its agencies or instrumentalities acquiring and target fund have entered into an agreement and plan_of_reorganization for what are represented to be valid business reasons pursuant to the agreement the transaction consists of the following steps target fund will transfer all of its assets and liabilities to acquiring in exchange solely for an equal value of newly issued acquired voting common_stock target fund will distribute to its shareholders all of the acquiring stock received in the transaction target fund shareholders will receive shares of acquiring on a pro_rata basis including fractional shares target fund will liquidate and dissolve in accordance with the laws of state y and terminate its registration under the act after the transaction acquiring may sell up to of the assets received in the transaction to unrelated parties and will reinvest the proceeds consistent with its investment objectives and policies the following representations have been made in connection with the proposed transaction a the fair_market_value of the acquiring stock received by target fund shareholders will be approximately equal to the fair_market_value of the target fund stock surrendered in the exchange b there is no plan or intention by target fund shareholders who own percent or more of target fund’s stock and to the best of the knowledge of the management of target fund there is no plan or intention on the part of any other shareholders of target fund to sell exchange or otherwise dispose_of a number of shares of acquiring stock received in the reorganization that would reduce such target fund shareholders’ ownership of acquiring stock to a number of shares having a value as of the date of the reorganization of less than percent of the value of all of the formerly outstanding_stock of the target fund as of the same date for purposes of this representation shares of target fund stock exchanged for cash or other_property or surrendered by dissenters will be treated as outstanding_stock of target fund on the date of the reorganization moreover shares of target fund stock and shares of acquiring stock held by target fund shareholders and otherwise sold redeemed or disposed of prior to or subsequent to the reorganization will be considered in making this representation c acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target fund immediately prior to the reorganization for purposes of this representation amounts paid_by target fund to dissenters amounts used by target fund to pay its reorganization expenses amounts paid_by target fund to shareholders who receive cash or other_property and all redemptions and distributions except for redemptions in the ordinary course of target fund’s business as an open-end investment_company as required by sec_22 of the act pursuant to a demand of a shareholder and regular normal dividends made by target fund immediately preceding the transfer will be included as assets of target fund held immediately prior to the transaction d acquiring has no plan or intention to reacquire any of its stock issued in the transaction except in connection with its legal obligations under sec_22 of the act e acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target fund acquired in the transaction except for dispositions made in the ordinary course of business f target fund will distribute to its shareholders the stock of acquiring received pursuant to the plan_of_reorganization g the liabilities of target fund assumed by acquiring and any liabilities to which the transferred assets of target fund are subject were incurred by target fund in the ordinary course of its business h following the reorganization acquiring will continue the historic_business of target fund or use a significant portion of target fund’s historic_business_assets in the continuing business i target fund acquiring and the shareholders of target fund will pay their respective expenses if any incurred in connection with the reorganization j there is no intercorporate indebtedness existing between target fund and acquiring that was issued acquired or will be settled at a discount k target fund and acquiring each qualify as regulated_investment_companies as defined in sec_368 of the code l the fair_market_value of the assets of target fund transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject m acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target fund n target fund is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 o target fund and acquiring have elected to be taxed as rics under sec_851 and for all of their taxable periods including the last short taxable_period ending on the date of reorganization for target fund have qualified for the special tax treatment afforded rics under the code after the reorganization acquiring intends to continue to so qualify p there is no plan or intention for acquiring the issuing_corporation as defined in sec_1_368-1 or any person related as defined in sec_1_368-1 to acquiring to acquire during the five year period beginning on the date of the proposed transaction with consideration other than acquiring stock acquiring stock furnished in exchange for a proprietary interest in a target fund in the proposed transaction either directly or through any transaction agreement or arrangement with any other person q during the five year period ending on the date of the proposed transaction i neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired target fund stock cid with consideration other than acquiring stock ii neither target fund nor any person related as defined in sec_1_368-1 determined without regard to sec_1_368-1 to target fund will have acquired such target fund’s stock with consideration other than acquiring stock or target fund’s stock except for stock redeemed in the ordinary course of target’s business as an open-end investment_company under sec_22 of the act and iii no distributions will have been made with respect to target fund’s stock other than ordinary normal regular dividend distributions made pursuant to target’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person except for a cash paid to dissenters and b distributions described in sec_852 and sec_4982 of the code r the aggregate value of the acquisitions redemptions and distributions discussed in paragraphs q and r above will not exceed percent of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in target fund on the effective date of the proposed transaction s the four classes of common voting_stock of acquiring are substantially_similar to the corresponding four classes of common voting_stock of target fund t pursuant to the reorganization target fund shareholders will receive fractional shares of acquiring in exchange for their fractional shares of target fund no cash will be distributed in lieu of fractional shares based solely upon the information and representations set forth above we hold as follows the acquisition by acquiring of substantially_all of the assets of target fund solely for acquiring voting_stock and the assumption by acquiring of the liabilities of target fund followed by the distribution of acquiring voting_stock by target fund as described above will qualify as a reorganization within the meaning of sec_368 and sec_368 of the code substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of each target fund acquiring and target fund will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by target fund upon the transfer of substantially_all its assets to acquiring solely in exchange for acquiring voting common_stock and the assumption by acquiring of the liabilities of target fund sec_357 and sec_361 no gain_or_loss will be recognized by target fund upon the distribution of such acquiring stock to target fund shareholders sec_361 acquiring will not recognize any gain_or_loss on the receipt of the assets of target fund in exchange for voting shares of acquiring sec_1032 the basis of target fund assets in the hands of acquiring will be the same as the basis of those assets in the hands of target fund immediately prior to the reorganization sec_362 acquiring’s holding_period for target fund’s assets acquired will include the period during which such assets were held by target fund sec_1223 no gain_or_loss will be recognized by the shareholders of target fund upon the receipt of voting common_stock of acquiring solely in exchange for their target fund shares as described above sec_354 the basis of the acquiring shares received by target fund shareholders will be the same as the basis of the target fund shares surrendered in exchange therefor sec_358 the holding_period of the acquiring shares received by target fund shareholders in exchange for their target fund shares will include the period during which the exchanged target fund shares were held provided that the target fund shares are held as a capital_asset in the hands of the target fund shareholders on the date of the exchange sec_1223 pursuant to sec_381 of the code and sec_1_381_a_-1 of the income_tax regulations the tax_year of target fund will end on the date of the transfer acquiring will succeed to and take into account the items of target described in sec_381 of the code subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 of the code and the regulations thereunder no opinion is expressed about the federal_income_tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion was requested and none is expressed about whether acquiring or each target fund qualify as rics that are taxable under subchapter_m part i of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely associate chief_counsel corporate by lewis k brickates assistant to chief branch
